EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Hsieh on 10 September 2021.

The application has been amended as follows: 

Claim 1: A high temperature food heating device, comprising:
a heating tank comprising three tanks, which are a main tank for storing water at a temperature higher than 100°C and a front reserve tank and a rear reserve tank respectively storing water, wherein each of the front reserve tank and the rear reserve tank has a first storage part having an opening at an upper part and a second storage part communicating with the first storage part at a lower part of the first storage part and having an opening at an upper part;
a front reserve tank heating section for heating the water in the front reserve tank to a predetermined temperature from 90°C to 98°C from a vicinity of the bottom surface of the front reserve tank;
a main tank heating section for heating the water in the main tank to a predetermined temperature from 105°C to 120°C from a vicinity of the bottom surface of the main tank;
a rear reserve tank cooling section for cooling the water in the rear reserve tank to a predetermined temperature of 10°C to 40°C from a vicinity of the bottom surface of the rear reserve tank;

a pressurized fluid supply section for supplying the pressurized gas or the pressurized liquid which acts as the heat insulating layer into the communication chamber directly to maintain a volume of the heat insulating layer, wherein the pressurized fluid supply section is connected to the communication chamber;
a front side communication chamber communicating between the water surface of the second storage part of the front reserve tank and the water surface of the main tank and a rear side communication chamber communicating between the water surface of the second storage part of the rear reserve tank and the water surface of the main tank to serve as the communication chamber; and
a container conveying section for conveying a container accommodating noodles as an object to be heated to pass through, in order, keeps [[conveys]] the container in[[to]] the water of the main tank between 
the three tanks being provided side by side in a lateral direction,
the front side communication chamber comprising an upper part facing downward toward at least a portion of each bottom surface of the main tank and the front reserve tank, and a frame-shaped sidewall part extending downward from the upper part, and
, and a frame-shaped sidewall part extending downward from the upper part.
 
Claim 5: The high temperature food heating device according to claim 1, wherein the heating tank is divided into the three tanks by a first partition plate and a second partition plate standing from a bottom surface of the heating tank,
wherein a portion of the front side communication chamber, a portion of the rear side communication chamber, and a lid covers an upper part of the main tank and the main tank is provided between the first partition plate and the second partition plate,
wherein the front reserve tank is formed at a height for generating a predetermined hydraulic head pressure and is provided adjacent to the main tank via the first partition plate,
wherein the rear reserve tank is formed at a height for generating the same predetermined hydraulic head pressure of the front reserve tank and is provided adjacent to the main tank via the second partition plate,
wherein a pressure of the pressurized gas or the pressurized liquid is at a value obtained by adding the predetermined hydraulic head pressure to an atmospheric pressure or higher than the value, and
wherein when the inside of the main tank is filled up with the water, the lid is in contact with all parts of [[a]] the water surface of the main tank except the portion facing the front side communication chamber and the rear side communication chamber.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is now written such that, in order for Carvallo to render it obvious, one of ordinary skill in the art would have to eliminate the sterilization chamber 8f of the fig. 10 embodiment. This embodiment of Carvallo is critical since it is the only embodiment in the prior art that clearly shows the claimed front and rear side communication chambers, and therefore, the prior art does not make it overall straightforward as to why one of ordinary skill in the art would eliminate the sterilization chamber, nor is it so straightforward as to how and why one of ordinary skill in the art would repurpose the front and rear side communication chambers of Carvallo in some other analogous prior art. Given, in particular, that the claim also requires a pressurized fluid supply section connected to the communication chamber, one of ordinary skill in the art would not modify Carvallo to arrive at the claimed invention without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761